                Exhibit D




Case 2:20-cv-01169-BHL Filed 08/27/20 Page 1 of 3 Document 14-4
                                                            •                                                Brian J. Brandstetter
                                                                                                       Assistant General Counsel
                                                                                                  bbrandstetter@wentwood.com
                                                                                                       Direct Dial: 817-349-7345



                                                          July 5, 2017

 VIA CERTIFIED MAIL


Mr. John J. Wimmer
Centennial Pmtners, LLC
5300 S. 108 1h Street, Suite 1
Hales Comers, WI 53130-1331

Re:     Centennial LLC (the "Company''
        Centennial Partners, LLC (the "Managing Member''
        ORC Tax Credit Fund 10, LLC (the "Investor Limited Member''
        SCDC, LLC (the "Special Limited Member''


Dear Mr. Wimmer:

         I write on behalf of the Investor Limited Member and the Special Limited Member of the
Company. The Company is governed by the Amended and Restated Operating Agreement dated
as of August 1, 2000 (the "Operating Agreement"). ORC Tax Credit Fund 10, LLC is the
Investor Limited Member ofthe Company, and Centennial Pmtners, LLC is the Managing
Member of the Company. Capitalized tetms used herein and not defined shall have the meaning
set forth in the Operating Agreement.

        Section 6.5 (H) of the Operating Agreement provides that, "[i]f requested to do so by the
Special Limited Member at any time after the expiration of the Compliance Period (the "Offering
Period"), the Managing Members shall offer the Property for sale." The Compliance Period has
ended. Accordingly, the Special Limited Member hereby requests the Managing Member to offer
the Propetiy for sale and engage a broker with broad experience in marketing low income housing
projects such as the Propetty, and that the Propetty be marketed for sale in a commercially
reasonable manner. We can provide you with the names of some brokers we have dealt with in the
past who have such experience.

       Please note that Section 6.5 (H) also provides that, "[i]f such a sale shall not be approved
by the Members and consummated within one year after the Special Limited Member so requests",

               2560 Rive r Park Dr., Suite 320   Fo rt Worth, Texas 76116   Tel (817) 377-33 11   Fax (817 ) 377-2426


          Case 2:20-cv-01169-BHL Filed 08/27/20 Page 2 of 3 Document 14-4
and, " [i]f the Special Limited Member elects not to extend the Offering Period, then Cash Flow
(after payment of the Base Management Fee, Asset Management Fee, and repayment of any loans
made by the Limited Members) will be shared equally between the Managing Members and the
Investor Limited Member", as opposed to the current 80% - 20% split in favor of the Managing
Member.

        The provisions of Section 6.5 (H) are separate and independent of the Managing Member's
option to acquire the Interests of the Limited Members. Further, the option purchase price, which
is the Fair Market Value ofthe Limited Members' Interests, must take into account the rights the
Limited Members have under Section 6.5 (G) and Section 6.5 (H) of the Operating Agreement.
These sections provide for a sale of the Prope1iy if requested by the Special Limited Member,
which would result in a substantial payment to the Investor Limited Member.

       Please let us know when you have engaged a broker to market the Prope1iy, and provide
us with a copy of the engagement agreement.

       If you have any questions, please contact me.

                                             Sincerely,



                                              Brian J. Brandstetter




cc: Nixon Peabody LLP; Attn: Robe1i H. Adkins, P.C.
    Reinhart. Boemer, Van Dueren, Norris & Reiselbach, S.C.; Attn: William Cummings, Esq.




        Case 2:20-cv-01169-BHL Filed 08/27/20 Page 3 of 3 Document 14-4
